FARIS, J.
(dissenting.) — I cannot in the face of the Constitution agree to either what is said in .'the majority opinion or to.the result reached therein. The facts are set forth meagerly. I purpose first to say what the case is about and then to express my views about it.
This is a suit by injunction begun by plaintiff, a Missouri corporation, suing for itself and all' others similarly situated, to restrain and enjoin the defendant, as Assessor of the City of St. Louis, from assessing plaintiff for income taxes, and from compelling plaintiff to make a return, under the provisions of an act entitled; “An Act Providing for the Assessment, Levying, Collecting and Paying of' Income/ Tax,” approved April 12, 1917. To the petition of plaintiff the defendant' interposed and the court nisi sustained a general demurrer. Plaintiff refused to' plead further, final judgment was entered, and plaintiff appealed.
The case involves but the single question of the constitutionality vel .non of the act above mentioned, which for brevity I shall hereinafter refer to as the “Income Tax Act.” The grounds whereon plaintiff bottoms its attack upon the constitutional validity of this act are thus set forth by it in the petition held bad below, viz.:
“That said act of the Legislature of the State of Missouri is unconstitutional, null and void, in that it violates the Constitution of the State of Missouri and particularly the following provisions thereof, to-witr
“(a) Section 3 of Article 10 whereby it is provided that taxes shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax.
“ (b) Section 4 of Article 10, whereby it is provided that all property subject to taxation shall be taxed dn proportion to its value.
“ (c) Section 6 and Section 7 of Article 10 whereby all laws exempting property from taxation, except as therein enumerated, shall be void.
“(d) Section 8 of Article 10, wherein limitation is placed upon state tax on property.
*362“(e) Section 2 of Article 10, whereby the power to tax corporations and corporate property shall not be surrendered or suspended by act of the General Assembly.
“(f) Section 53 of Article 4, wherein the General Assembly is prohibited from passing any special laws exempting property from taxation.
“That said act is unconstitutional and void in that it violates the Constitution of the United States, and particularly the following provisions thereof, to-wit:
“ (a) Section 8 of Article 1, which vests in Congress the power to regulate commerce with foreign nations and among the several States.
“(b) Article 14 of the Amendments thereto, which provides that no State shall deprive any person of liberty. or property without due precess of law, nor deny to any person within its jurisdiction the- equal protection of the laws.”
The provisions of the Income Tax Act, so far as they will become pertinent in making clear the points I find it necessary to discuss, are, in brief substance, these:
Section -1 provides for the levying of a tax of one-half of one per cent for the last half of the year 1917, and for the whole of all subsequent years, upon the net income of all citizens of the State, and a like tax upon the. incomes of non-residents, derived from property within the State.
Section 2 defines net income, but since I shall have occasion to quote this definition in full in the course of the opinion, I do not need here to take up space with it. This section also provides for the levying of this tax upon the estates of deceased persons in course of administration. There is likewise a provision in Section 2 for ascertaining the increment of value of all property bought before the act takes effect, as a basis of fixing the “gain” thereof, that is to say, the “income” therefrom. ' ,
Section 3 specifically defines the sources of certain taxable incomes, with a view to guard against fraudulent practices and evasive subterfuges. Section 4 exempt? *363insurance paid to beneficiaries, returns of premiums paid to tbe assured, principal of gifts, and devises, interest accruing 'from tbe obligations of the United States, of the State or of any political subdivision thereof, and the compensation paid to public officers for public services, “where the taxation thereof would be repugnant to the Constitution.”
Section 5 provides for deductions, allowed to be made in figuring net income for taxation, and in the main follows the Federal Income Tax Act in this behalf. Deductions are allowed from gross income for the necessary expenses of carrying on any business in which the taxpayer is engaged and from which the income is derived., except “personal, living or family expenses;” for all interest paid on debts, within the taxing period; for all taxes paid, except benefit assessments; for all losses sustained in business, or by fire, flood, theft, storm or sea, unless such losses are compensated by insurance; for losses accruing from wear and tear, and for exhaustion and diminution of capital in mines, gas wells and oil wells by working or flow.
Section 6 provides that no income of a single person less in amount than $3000, and no income of 'a married person less in amount than $4000, shall be taxed, but all incomes less in amount than the sums named shall be wholly exempt and non-taxable. While the above exemptions apply inferentially only to citizens, a non-resident may by filing a return showing total income from all sources everywhere be allowed the benefit of the exemptions named, according to his total income and domestic status.
Section 7 provides for the levying of a tax of one-half of one per cent upon the annual net incomes of all business corporations and associations (except partnerships). Section 9 provides for the deductions which are permitted to be made from gross income of such business corporations and associations, in order to ascertain the taxable net income. These are' as to expenses of operation, losses by catastrophe, wear and tear and exhaustion, in all substantial respects similar to *364those provided by Section 5, supra, for natural persons.
Section 8 exempts wholly all incomes of all labor, agricultural and horticultural organizations; mutual savings banks, the stock of which is not represented by shares; fraternal benefit socities, orders and associations operating under a lodge system and providing life, sick, accident or other benefits to the members thereof, or to the dependents of such members; domestic building and loan associations, and co-operative banks which have no capital stock, and which are run for mutual purposes without profit; cemetery companies owned and operated exclusively for the benefit of their members; corporations and associations operated exclusively for religious, charitable, scientific or educational purposes, wherein no part of the income inures to any stockholder or individual; business leagues, chambers of commerce, and boards of trade, wherein the income does not inure to any stockholder; civic leagues operated, exclusively for the promotion of public welfare; clubs organized for recreation or pleasure; mutual insurance companies, ditch and irrigation companies; co-operative' telephone companies, wherein dues, fees and assessments are paid to cover necessary expenses only; farmers, fruit growers, and all similar associations, organized to act as sales-agents to market the products of the members thereof; corporations organized to hold property and collect income thereof, wherein such income is paid over to any organization which is itself exempt from this tax; land banks and farm loan associations, and joint stock land banks, so far as the income thereof shall be derived from bonds, or debentures, or another joint-stock hank or any Federal land bank, and all incomes derived from any public utility performing functions of national government, or performing functions incident to the govenment of the State, or of any political subdivision thereof, and incomes from any contract made with the State or any political subdivision thereof, touching a public utility, and wherein the levying of the tax would have the effect to impose *365a burden upon the State,- or upon any political subdivision thereof.
Section 32 provides that all taxes paid to the State by any person or corporation upon real or personal property for any current year, may be deducted from the amount of income tax, which would otherwise be payable by such person or corporation.
Other sections, which are not digested or epitomized supra, either have reference, solely to the details of asessment and collection of this tax, or have no material relevancy to the points we find ourselves compélled to consider. Other details may have been omitted, when such seemed to have no bearing upon the points pressed upon our attention, but a reference to the act' itself will readily supply to the curious this omission.
Act6ral I. Some effort, I may mention in passing, is devoted by plaintiff to showing that while the Income Tax Act of this State is a substantial rescript of the Federal Income Tax Law, the fact that the Mtter has been held constitutional In no wise aids us in determining the validity of the State act. This is frankly conceded by defendant; and in fact, it is so self-evident that even lacking the concession mentioned, comment beyond mere statement of the point made would be idle. The fundamental differences between the Federal Constitution and our State Constitution in most respects make comparisons upon constitutional questions futile and practically valueless. The former is á grant of power, while the latter is a limitation upon power. The State Legislature may legislate upon any subject, affecting the welfare of the people, which is not forbidden by the organic law.
Legislative owe ’ , One peculiarity of our Constitution dealing with the power to levy taxes is, however, historically interesting. The power to levy taxes is in the Constitution of 1875, specifically conferred by the people upon the Legislature, as is also the power to delegate this authority (the latter perhaps of necesssity) by law to counties and other municipal cor*366porations. [Sec. 1, Art. 10, Const. 1875.] Bnt this general power to tax so confided to the Legislature was by the Constitution most carefully limited by subsequent sections. [Cf. Secs. 2, 3, 4, 5, 6, 7, 8, and 9, Art. 10, Cons.] The Constitution of this State is, therefore, it will be noted, upon the matter of taxation, both a grant of power and a careful limitation of the power granted. This was not the case in the Constitution of 1865. In the latter, the power to tax was deemed inherent in the Legislature, because there was no provision therein conferring such power. But the question is merely of academic interest. For the inherent power in the Legislature to levy taxes for public purposes would undoubtedly exist even if the provision in Section 1 of Article 10 of the Constitution, conferring the power, were non-existent. This is elemental, but in addition, was so ruled by this court as to the Constitution of 1865, wherein there was no such provision. [Glasgow v. Rowse, 43 Mo. 479.] It is to be inferred, therefore, that the makers of our Constitution saw >fit to express in words an inherent power, in juxtaposition to careful limitations of that power, in order to emphasize and accentuate those limitations.
Reference to the pleadings discloses that the Income Tax Act is alleged by plaintiff to offend against the Constitution of this State in six different ways, and to run counter to the Federal Constitution in two respects. Expressing doubt without deciding whether the versatility of any Legislature is equal to the task of passing an act which could in so wholesale a way offend all of the applicatory provisions of the Constitutions, I pass to a consideration of these contentions in their order.
m ormi y. II. Plaintiff’s first contention is that the Income Tax Act violates that provision of the Constitution which requires that taxes “shall be uniform upon the same class of subjects within the territorial limits ^ -¿}le authority levying the tax.” [Sec. 3, Art. 10, Const. 1875.] This requirement of uniformity applies to and limits both the Legislature and any *367county or other municipality to which the Legislature may by law delegate the authority to levy taxes. To make clearer the nature of this contention and its applicability, or the lack thereof, to the Income Tax Act, some self-evident propositions may be mentioned: (a) The Income Tax Act is a revenue measure purely; (b) it is not an occupation tax, because, while it taxes incomes derived from labor, trades, business and professions, it also taxes incomes from rents on land, and interest from bonds, money loaned and all other incomes from either real or personal property; (c) it is not a license tax, imposed for regulatory purposes, because there is no element of regulation, or any exercise of the police power involved in any wise or to any degree; (d) it is a direct tax, in contradistinction to an indirect tax, i. e., it is a tax demanded and collectible from the identical persons against whom it is levied, and not one (as is an indirect tax) which is added to the cost or price of the thing taxed, and which is to be borne by the purchaser or consumer of such taxed commodity.
.If income is property (and even the majority opinion agrees that it is), then clearly it is a direct property tax, or a direct tax upon property. Income is ordinarily paid in money. Money is taxable property. Income is ahvays paid either in money, or in kind, that is, in real and personal property from which it accrues or by which it is earned. Of course real and personal property are taxable; so, income is always paid in a commodity, which is taxable by the State. Income, particularly net income which I am here considering, is the original and sole source of all existing private property. . The very definition of the word forecloses doubt upon the truth of this fact. For lexicographers define it as “that gain which proceeds from labor, business, property or capital of any kind.” [Webster’s Diet.] It is defined by the law-writers in terms similar in all substantial respects. [22 Cyc. 63.] The law-writers follow the case-law in their definitions. [Stratton’s Independence v. Howbert, 231 U. S. 1. c. 415; Opinion of the Justices, 220 Mass. 1. c. 624; Opinion of *368the Justices, 195 Mass. 607; Opinion of the Justices, 77 N. H. 600.] In Stratton’s Independence Mine Limited v. Howbert, supra, at page 415, it is defined “as the gain derived from capital, from labor, or from both combined.” Even the Income Tax Act itself defines an income substantially as above, and in ,such wise as to make manifest that it is property, thus:
“The net income of a taxable person shall include gains, profits, and income derived from salaries, wages or compensation for personal service of whatever kind and in whatever form paid, or from professions, vocations, business, trade, commerce, or sales, or dealings in property, whether real or personal, growing out of the ownership or the use of or interest in real or personal property, also from interest, rent, dividends, securities, or the transaction of any business carried on for gain or profit, or gains or profits and income derived from any source whatever.”
It is true that such portion of any given income as is consumed in living expenses cannot be added to capital. But it is too plain for argument that even such part of an income is property, and so remains till consumed for immediate needs. If it is paid in money, which being the medium of exchange is the universal representative of property, we already tax it under the general or exising law as property, if on hand on the first day of June; likewise if it be paid in kind, that is, in the same sort of commodity from which it is derived, it is taxable as property under the existing law, if on hand June the first. Besides, the tax here levied upon incomes is not levied solely upon incomes consumed in living expenses as it accrues, but it is levied alike upon that income which is immediately consumed, and upon that (a part of which it takes) which is added to capital and which becomes permanent tangible property, otherwise taxed ad valorem.
In a way of speaking and by a figure of speech it may sound plausible to say that in the production of income “labor is the tree and income the fruit,” or that “capital is the tree and income the fruit” (Waring *369v. Savannah, 60 Ga. 1. e. 100), hut even this plausibility applies only to the process of production, and when production is completed the fruit instantly becomes property. Even more plausible does this figure of speech appear when applied to income which is consumed, except as to the part taken away as taxes, by immediate needs. But while plausible, it is obviously erroneous, for even if a laborer, or a professional man, collect pay, i., e., income, for his services in money, he exchanges that money for food and clothing, and that food and clothing are property. The fact that such property is presently consumed does not alter its status as property. The owner of real estate may rent it either for money, the representative of all property, or for a part of the crop grown upon the land. In both cases, what he gets as rent is income from the land and is income under the act I am now discussing, and that income is property, whether it is paid in money, or in bushels of wheat or corn, or in bales of cotton. And the State under this act proposes to take one-half bushel from every hundred bushels of that wheat-rent and two and one-half pounds from every bale of that cotton-rent, regardless of whether the remainder of the wheat or the cotton are made into bread and clothing for the family or not.
There was a time when some of the courts held that a tax upon incomes was not a tax upon property (Waring v. Savannah, supra; Glasgow v. Rowse, 43 Mo. 1. c. 491), thus in substance and effect holding that “the gain from labor and capital” is not property. The fundamental error in such a view grew out of the heresy that “gain from labor or capital,” i. e., income, is for a shadowy season a sort of intangible entity which the State may take and tax in a transition or chrysalis stage, after its production but pending its fixed investment in some other sort of property,- or pending its becoming property, or transformation into property. We are nowhere told in these cases when the change *370from an intangible entity, to tangible, taxable property takes place.
However, the origin of tbe heresy is not important now, for scarcely any respectable court is adhering to the view that income derived from real and personal property, at least, is not itself property and that a tax upon such income is not a charge against and a tax upon such property itself. [Pollock v. Farmers’ Loan & Trust Co., 157 U. S. 1. c. 596; Pollock v. Farmers’ Loan & Trust Co., 158 U. S. 601; Opinion of the Justices, 220 Mass. 613; Brushaber v. Union Pacific Railroad, 240 U. S. 1. c. 15; Welton v. Missouri, 91 U. S. 1. c. 279; State v. Bengsch, 170 Mo. 81; Knowlton v. Moore, 178 U. S. 1. c. 82; Flint v. Stone Tracy Co., 220 U. S. 1. c. 149; Spreckels Sugar Refining Co. v. McClain, 192 U. S. 397; State ex rel. Bolens v. Frear, 1915B. L. R. A. 1. c. 592; Brown v. Maryland, 12 Wheat. 1. c. 444; Weston v. Charleston, 2 Peters, 449; Almy v. California, 24 Howard, 169; Railroad Co. v. Jackson, 7 Wall. 262; Cook v. Pennsylvania, 97 U. S. 566; Leloup v. Mobile, 127 U. S. 640; Lott v. Hubbard, 44 Ala. 1. c. 603; Philadelphia, etc., Co. v. Pennsylvania, 122 U. S. 326.]
This whole question was reviewed at great length by the Supreme Court of the United States in the case of Pollock v. Farmers’ Loan & Trust Co., 157 U. S. 1. c. 580 et seq., where it was said.:
“The requirement of the Constitution is that no direct tax shall be laid otherwise than by apportionment — the prohibition is not against direct taxes on lánd, from which the implication is sought to be drawn that indirect taxes on land would be constitutional, but it is against all direct taxes — and it is admitted that a tax on real estate is a direct tax. Unless, therefore, a tax upon rents or income issuing out of lands is intrinsically so different from a tax on the land itself that it belongs to a wholly different class of taxes, such taxes must be regarded as falling within the same category as a tax on real estate eo nomine. The name of the tax is unimportant. The real question is, is there any basis upon which to rest the contention that real *371estate belongs to one of the two great classes of taxes, and the rent or income which is the incident of its ownership belongs to the other? We are unable to perceive any ground for the alleged distinction. An annual tax upon the annual value or annual user of real estate appears to us the' same in substance as an annual tax on the real estate, which would he paid out of the rent or income. This law taxes the income received from land and the growth or produce of the land. Mr. Justice Peterson observed in Hylton’s case, ‘land, independently of its produce, is of no value;’ and certainly had no thought that direct taxes were confined to unproductive land.
“If it be true that by varying the form the substance may be. changed, it is not easy to see that anything would remain of the limitations of the Constitution, or of the rule of taxation and representation, so carefully recognized and guarded in favor of the citizens of each State. But constitutional provisions cannot be thus evaded. t It is the substance and not the form which controls, as has indeed been established by repeated decisions of this court. Thus in Brown v. Maryland, 12 Wheat. 419, 444, it was held that the tax on the occupation of an importer was the same as a tax on imports and therefore void. And Chief Justice .Marshall said: ‘It is impossible to conceal from ourselves, that this is varying the form, without varying the substance. It is treating a prohibition which is general, as if it were confined to a particular mode of doing the forbidden thing. All must perceive, that a tax on the sale of an article, imported only for sale, is a tax on the article itself.’
“In Weston v. Charleston, 2 Pet. 449, it was held that a tax on the income of United States securities was a tax on the securities themselves, and equally inadmissible. The ordinance of the city of Charleston involved in that case was exceedingly obscure; but the opinions of Mr. Justice Thompson and Mr. Justice Johnson, who dissented, make it clear that the levy was upon the interest of the bonds and not upon the bonds, *372and they held that it was an income tax, and as such sustainable; but the majority of the court, Chief Justice Marshall delivering the opinion, overruled that contention.
“So in Dobbins v. Commissioners, 16 Pet. 435, it was decided that the income from an official position could not be taxed if the office itself was exempt.
“In Almy v. California, 24 How. 169, it was held that a duty on a bill of lading was the same thing as a duty on the article which it represented; in Railroad Co. v. Jackson, 7 Wall. 262, that a tax upon the interest payable on bonds was a tax not upon the debtor, but upon the security; and in Cook v. Pennsylvania, 97 U. S. 566, that a tax upon the amount of sales of goods made by an auctioneer was a tax upon the goods sold.
“In Philadelphia Steamship Co. v. Pennsylvania, 122 U. S. 326, and Leloup v. Mobile, 127 U. S. 640, it was held that a tax on income received from interstate commerce was a tax upon the commerce itself, and therefore unauthorized. And so, although it is thoroughly settled that where by way of duties laid on the transportation of the subjects of interstate commerce, and on the receipts derived therefrom, or on the occupation or business of carrying it on, a tax is levied by a state on interstate commerce, such taxation amounts to a regulation of such commerce, and cannot be sustained, yet the property in a state belonging to a corporation, whether foreign or domestic, engaged in foreign or domestic commerce, may be taxed, and when the tax is substantially a mere tax on property and not one imposed on the privilege of doing interstate commerce, the exaction may be sustained. ‘The substance and not the shadow, determines the validity of the exercise of the power.’ [Postal Telegraph Co. v. Adams, 155 U. S. 688, 698.]”
While the Supreme Court was divided upon a number of propositions up for judgment in the Pollock case, supra, it was not divided upon the question whether a tax upon income accruing out of real or personal property is not a tax upon such property itself. [Pol*373lock v. Farmers’ Loan & Trust Co., 158 U. S. 601; Knowlton v. Moore, 178 U. S. 1. c. 81.] For in the second Pollock ease, 158 U. S. 601, 1. c. 618; it was said:
“Our previous decision was confined to the consideration of the validity of the tax on the income from real estate, and on the income from municipal bonds. The question thus limited was whether such taxation was direct or not, in the meaning of the Constitution; and this court went no further, as to the tax on the income from real estate, than to hold that it fell within the same class as the source whence the income was derived, that is, that a tax upon the realty and a tax upon the receipts therefrom were alike direct; while as to the income from municipal bonds, that could not he taxed because of want of power to tax the source, and no reference was made to the nature of the tax as being direct or indirect.
“We are now permitted to broaden the field of inquiry, and to determine to which of the two great classes a tax upon a person’s entire income, whether derived from rents, or products, or otherwise, of real estate, or from bonds, stocks, or other forms of personal property, belongs; and'we are unable to conclude that the enforced subtraction from the yield of all the owner’s real or personal property, in the manner prescribed, is so different from a tax upon the property itself, that it is not a direct, but an indirect tax, in the meaning of the Constitution.”
In the Opinions of the Justices, 220 Mass. 1. c. 623, it was said:
“A tax upon income from money on deposit or at interest, from bonds, notes or other debts due, and as dividends from stocks, coupled with exemption from all other taxation of the principal from which such income flows, is in substance and effect a tax upon the property from which it is derived. A tax upon the income of property is in realty a tax upon the property itself. Income derived from property is also property. Property by income produces .its kind, that is,, it produces property and not something different. It' does not mat*374ter what name is employed. The character of the tax cannot be changed by calling it an excise and not a property tax. In its essence a tax upon income derived from property is a tax upon the property. This was decided after most elaborate consideration, with affluent citation of authorities, in Pollock v. Farmers’ Loan & Trust Co., 157 U. S. 429, 561; s. o., 158 U. S: 601. We do not need to review that ground or to re-state the arguments in its support. It follows that a tax upon such income is a property and not ah excise tax. This point is covered also by Opinion of the Justices, touching the so-called three-mill tax, reported in- 195 Mass. 607. We adhere to the principles there stated and to the conclusion there reached. To the same effect see Opinion of the Justices, 77 N. H. 611.”
So much may be said upon the specific question whether a tax upon an income derived from real or personal property, is also a tax upon the property itself from which the income accrues. Whether a tax upon an income derived from labor or from the practice of a profession, is a tax upon that labor and that profession, and therefore a tax upon property, I need not stop to consider. I think it is, and I think the cases so hold. [Pollock v. Farmers’ Loan & Trust Co., 157 U. S., 1. c. 580, and cases cited, supra.] Indeed, the learned majority opinion concedes both propositions, as matters so simple and apodeictic as to render argument thereof offensive to the intelligent. Thus, to-wit, on these points says the majority opinion: “That income is property, because it is an ownable thing is a matter of simple apprehension which has been affirmed under the definition of property above stated. That it is ‘in effect’ a taxation of the labor or capital which produced it, may be conceded, since by reaction ft affects the value of the thing or things from which it is derived.” (Italics are mine). Obviously, with this thoroughgoing concession' even of a self-evident truth, I could put an end to these remarks and reverse this case, but it is near enough to my present purpose to grant for the sake of the argument only that a tax *375upon income derived from labor or from the practice of a profession is not a tax upon the identical labor or profession from which it accrues. But. obviously the fact and the concession merely serve to accentuate the glaring lack of uniformity in the imposition and payment of the taxes proposed to be levied by the Income Tax Act.
Exemptions. Manifestly, the subject of taxation and the thing taxed, or by this act proposed so to be, is an income, that is to say, the whole of the net income of a business corporation, the net income in excess of $3000 of all single persons, and the net income in excess of $4000 of all married persons. Does the act tax incomes uniformly as the Constitution requires? I think not. The lack of uniformity is I think patent: (1) Incomes of single persons less in amount than $3000, are not taxed at all. [Sec. 6, p. 527, Laws 1917.] (2) Incomes of married persons, less in amount than $4000, are not taxed at all. [Sec. 6, p. 527, Laws 1917.] (3) Incomes from real property and from personal property are in effect taxed at the rate of 35 cents on each $100 thereof. [Sec. 32, p. 538, Laws 1917.] (4) Incomes from labor and professions are taxed fifty cents on the $100 theréof. [Sec. 32, p. 538, Laws 1917.] (This condition is brought about by deducting from the tax payable on incomes, the current ad valorem tax paid to the State on either real or personal property, and it is a legislative confession that the income tax is a tax upon property). (5) Incomes of business corporations are taxed on the total amounts thereof without any exemption whatever. [Sec. 7, p. 528, Laws 1917.] (6) Incomes from numerous alleged educational, fraternal, charitable, benevolent, agricultural and religious corporations and associations are wholly exempted from the tax. [Sec. 8, p. 529, Laws 1917.] This exemption list, which is itself violative of another section of the Constitution (Secs. 6 and 7, Cons. 1875), (if income is property, and if an income tax is a tax on property), would not of course violate the uniformity provision of our Constitution, if there were in the Constitution any *376authority to exempt the divers businesses, associations and .corporations set down in this lengthy list, but there is no such authority. The Constitution expressly déclares void all laws creating exemptions other than those of the kinds and classes specified in Section 6 of-Article 10 thereof. [Sec. 7, Art. 10, Const. 1875.] Likewise I apprehend exemptions would be warranted either in cases of. corporations or persons, when the income is already taxed either at the source or in the hands of the recipient. But the latter point would not materially affect the condition presented.
Whether this tax is a property tax' or a -license tax, or an occupation tax; whether it is a direct tax or an indirect tax, the Constitution of this State requires it to be uniform in its burdens upon the same class of subjects, that is to say, upon incomes. [State v. Bengsch, 170 Mo. 81; City of Independence v. Grates, 110 Mo. 1. c. 382.; State ex rel. v. Switzler, 143 Mo. 287; Elting v. Hickman, 172 Mo. 237; Kansas City v. Whipple, 136 Mo. 475.] The word “uniform” is used in the Constitution in its usual and ordinary meaning, which is, “conforming to one rule; having the same form, manner or degree; not varying or variable.” [Webster’s Dict.] Clearly, it will not permit the levying of a “graduated” tax, on property, therefore it will -not permit of forbidden exemptions, which are in a sense but violent forms of a graduated tax. Uniformity of taxation “upon the same class of subjects within the territoral limits of the authority levying the tax,” means, and therefore it requires, (a) that the tax'levied shall b.e- the same in one county of the State as it is in any other, and (b) that all property and each dollar’s valuation of the given- subject or thing proposed by the law to- be taxed shall be burdened by the tax in an equal degree. It forbids, I think, that part of the property, or some one or more of the component elements of the subject proposed to be taxed, shall be selected to bear the whole burden of the tax while other constituents of the subject taxed are left wholly unburdened thereby.
*377In the case of City of Independence v. Gates, supra, at page 382, this court said:
“Taxation, whether general or special, must be uniform and must be distributed among those who are to pay it by a just ratio of apportionment. It cannot be levied by an arbitrary command of the lawmaking-power. One rule cannot be applied to one owner and a different rule to another owner.”
Likewise, quoting from Judge Cooley, it was said in the ease of Kansas City v. Whipple, 136 Mo. 1. c. 479:
“‘Inequality-, does not necessarily follow the restricting of a tax to a few subjects only, or even to a single subject. . . . But when, for any reason, it becomes discriminative between individuals of the class taxed, and selects some for an exceptional burden, the tax is deprived of the necessary element of legal equality, and becomes inadmissible. It is immaterial on what ground the selection is made, . . . for if the principle of selection be once admitted limits cannot be set to it, and it may be made use of for the pupose of oppression, or even of punishment.’ ”
The provision of our Constitution requiring uniformity of levy upon the same class of subjects, was not contained in the Constitution of 1865 (State ex rel. v. Lewis, 256 Mo. 121), but it came from the Pennsylvania Constitution of 1874. It is clear, therefore, that no question such as now confronts us was before this court in the case of Glasgow v. Rowse, 43 Mo. 479, which was decided in 1869. It follows, that while the reasoning in that case is in some respects archaic, no necessity arises for overruling it, so far as concerns the specific point of uniformity vel non in the levying of the tax. While an authority (upon the sole theory that income is not property) against my view that the act fails to tax property in proportion to its value, it is an authority in favor of the view that the act is not uniform in its operation. This for the reason that it classifies an income tax as one “having a mixed effect upon persons and property.” If the Income *378Tax Aet operates in one way npon persons and in another way upon property it is not uniform.
The makers of our Constitution, as hinted supra, took this provision bodily from the 'Constitution of Pennsylvania of 1874. [Sec. 1, Art. 10, Const. of Pa. of 1874.] Construing the clause of the Pennsylvania Constitution which required uniformity of levy npon the same 'class of subjects, in the case of Cope’s Estate, 191 Pa. St., 1. c. 22, wherein a collateral inheritance tax act was alleged to be invalid, for that it exempted from the operation of the law and from taxation all estates of the value of $5000 or less, in connection with an exemption provision also like ours, the Supreme Court of that State said:
“The next clause of Section 1 expressly authorizes the Legislature to exempt from taxation four specified classes or kinds of property. This specific delegation of authority to exempt impliedly prohibits express exemption from taxation of any other property, but to place this matter beyond the reach of doubt, it is expressly ordained in Section 2 that ‘all laws' exempting property from taxation other than the property above enumerated shall be void.'
“These limitations on the power of the Legislature mean something. They are plainly intended to secure, as far as possible, uniformity and relative equality of taxation, by prohibiting generally the exemption of a certain part of any recognized class of property, and subjecting the residue to a tax that should be borne uniformly by the entire class, and by guarding against any other device that necessarily or intentionally infringes on the established rules of uniformity and relative equality which, as we have seen, underlie every just system of taxation. In any view that can reasonably be taken of these limitations, it must be manifest to any reflecting mind that the act in question offends against them by undertaking to wholly exempt from taxation the personal property of a very large percentage of decedent’s estates, and impose increased and unequal burdens on the residue of the same class of property.
*379“If the authority to exempt, etc., which was assumed and exercised by the Legislature in this case, is sanctioned by this court, the constitutional rule of uniformity virtually becomes a dead letter, and in lieu of the will of the people, as plainly declared in the .fundamental law of the State, the unrestrained will of the Legislature becomes the supreme law on that subject. If the Legislature had authority under the Constitution to do what was done in this case, they had like authority to reverse their order of taxation, etc., and thus impose the tax on personal property amounting in value to $5000 and less, and exempt therefrom all property of same recognized class in excess of that sum; and, consequently, they have like authority, in every case, to establish any other arbitrary ratio between the amount in value of property to be taxed and that which shall be exempt therefrom, in any class of subjects.”
If there is error in the above holding of the Supreme Court of Pennsylvania, it arises fundamentally, from regarding an inheritance tax as a tax on property, and not from its interpretation of uniformity.
I conclude that however beneficent and greatly to be commended may be the scheme of putting the burden of taxation upon those citizens best able to sustain it by taxing incomes, such a plan cannot be carried out in this State unless the Constitution be amended, or unless all incomes be taxed, without exemptions, as to amount, and without exemptions as to source, other than those set down in the organic law. The Constitution of the State may be outgrown and stand badly in need of amendment, but this consideration addresses itself to the people and not to the courts. This court, I had supposed, sits here not to amend the Constitution, or to write a new one, but merely to interpret the one which the people have written. If that Constitution by reason of age and the progress of the times lags behind the progressive procession, such fact may furnish a good reason for adopting a new Constitution; it furnishes no reason for misinterpreting or doing violence to an old one. But few States of the Union have passed acts *380taxing incomes. These, practically without exception, either had provisions, in their constitutions expressly permitting such form of taxation, upon a graduated basis, or else they were ’ compelled to adopt such provisions by amendments. [Campbell v. Shaw, 11 Hawaii, 112; State ex rel. v. Frear, 148 Wis. 456; Purnell v. Page, 133 N. C. 1. c. 126; Aldermen v. Wells, 67 S. E. (S. C.) 781.]
It follows also from what has been said above that the' Income Tax Act of 1917' (Laws 1917, pp. 524-538, secs. 1-32 ) is also unconstitutional for that it is violative of Section 4 of Article 10 of the Constitution, whereby it is provided' that “all property subject to taxation shall be taxed in proportion to its value.” The act may also be constitutionally invalid (the fact that it levies a tax upon property being conceded) in respect of other contentions urged upon us by learned counsel for plaintiff, but since I am fully convinced of its invalidity in respect of the behalves discussed, no occasion exists to burden space with a consideration of other points so ably mooted.
Woodson, J., concurs in these views fully; Williams, J., concurs in the result of this dissent, and concurs fully in that portion thereof which holds that the tax on incomes is a tax on property, and that the Income Tax Act violates Sections 6 and 7 of Article 10 of the Constitution.